Exhibit 10.61

SECOND

LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

between

SBA PROPERTIES, INC.

as Initial Borrower

and

SBA TOWERS, INC.,

SBA PUERTO RICO, INC.,

SBA SITES, INC.,

SBA TOWERS USVI, INC.,

and

SBA STRUCTURES, INC.

as Additional Borrowers

and

MIDLAND LOAN SERVICES, INC.,

as Servicer on behalf of LaSalle Bank National Association, as Trustee

dated as of November 6, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS AND INCORPORATION BY REFERENCE   

Section 1.01

   Definitions.    2    ARTICLE II       2006-1 COMPONENT DETAILS   

Section 2.01

   2006-1 Component Details.    5    ARTICLE III       MORTGAGE LOAN INCREASE   

Section 3.01

   Loan Increase.    7

Section 3.02

   Use of Proceeds.    8

Section 3.03

   Funding of Reserves.    8    ARTICLE IV       ADDITION OF ADDITIONAL
BORROWERS   

Section 4.01

   Election.    8

Section 4.02

   Further Assurances.    10

Section 4.03

   Joinder.    10

Section 4.04

   Representations and Warranties.    11

Section 4.05

   Additional Representations, Warranties and Covenants of the Borrowers    12

Section 4.06

   Amendments to the Loan Agreement Schedules.    14    ARTICLE V      
SUBSTITUTION OF SITES   

Section 5.01

   Substitution of Sites.    14

Section 5.02

   Amendment of Exhibits.    15



--------------------------------------------------------------------------------

   ARTICLE VI       AMENDMENT OF THE LOAN AGREEMENT    Section 6.01   
Indebtedness.    15 Section 6.02    Monthly Reporting.    15 Section 6.03   
Definitions.    15    ARTICLE VII       GENERAL PROVISIONS    Section 7.01   
Governing Law.    15 Section 7.02    Severability.    16 Section 7.03   
Counterparts.    16    ARTICLE VIII       APPLICABILITY OF LOAN AND SECURITY
AGREEMENT    Section 8.01    Applicability    16



--------------------------------------------------------------------------------

SECOND LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

This LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT (this “Loan Agreement
Supplement”) is dated as of November 6, 2006, and entered into by and among SBA
PROPERTIES, INC., a Florida corporation (the “Initial Borrower”), SBA TOWERS,
INC., a Florida corporation (“Towers”), SBA PUERTO RICO, INC., a Florida
corporation (“PR”), SBA SITES, INC., a Florida corporation (“Sites”), SBA TOWERS
USVI, INC., a U.S. Virgin Islands corporation (“USVI”), and SBA STRUCTURES,
INC., a Florida corporation (“Structures”, and collectively with Towers, PR,
Sites, USVI, the “Additional Borrowers”), and MIDLAND LOAN SERVICES, INC., as
Servicer (the “Servicer”), on behalf of LASALLE BANK NATIONAL ASSOCIATION, as
Trustee (the “Trustee”) under that certain Trust and Servicing Agreement (the
“Trust Agreement”) dated as of November 18, 2005 among SBA CMBS-1 DEPOSITOR LLC
(the “Depositor”), the Servicer, ABN AMRO BANK, N.V., as Fiscal Agent, and the
Trustee.

RECITALS

WHEREAS, the Initial Borrower entered into an Amended and Restated Loan and
Security Agreement, dated as of November 18, 2005 (the “Loan Agreement”),
between the Initial Borrower and the Depositor;

WHEREAS, the Depositor assigned all of its right, title and interest in the Loan
Agreement to the Trustee on behalf of the Certificateholders pursuant to the
Trust Agreement and the Servicer is authorized to enter into this Loan Agreement
Supplement on behalf of the Trustee pursuant to Section 3.25 of the Trust
Agreement;

WHEREAS, the Initial Borrower and each Additional Borrower intend to, and the
Lender has agreed to, add each Additional Borrower as a Borrower under the Loan
Agreement in accordance with Section 2.3 of the Loan Agreement, and each
Additional Borrower has agreed to become a Borrower thereunder and be bound by
and perform all of the obligations of a Borrower under the Loan Agreement and
the other Loan Documents;

WHEREAS, upon the addition of the Additional Borrowers in accordance with
Section 2.3 of the Loan Agreement, the properties (including land and
Improvements) and all related facilities that are owned or leased by the
Additional Borrowers will become Additional Borrower Sites under the Loan
Agreement, as provided for therein;

WHEREAS, the Borrowers intend to substitute certain Sites for certain
Replacement Sites and Replacement Other Pledged Sites in accordance with
Section 11.5 and Section 11.6 of the Loan Agreement;

WHEREAS, the Borrowers desire to effect a Loan Increase (the “Initial Loan
Increase”) pursuant to Section 3.2 of the Loan Agreement, in an amount totaling
$1,150,000,000, in the form of nine (9) separate components designated as
2006-1A (“Component 2006-1A”), 2006-1B (“Component 2006-1B”), 2006-1C
(“Component 2006-1C”), 2006-1D (“Component 2006-1D”), 2006-1E



--------------------------------------------------------------------------------

(“Component 2006-1E”), 2006-1F (“Component 2006-1F”), 2006-1G (“Component
2006-1G”), 2006-1H (“Component 2006-1H”) and 2006—1J (“Component 2006—1J” and,
collectively with Component 2006-1A, Component 2006-1B, Component 2006-1C,
Component 2006-1D, Component 2006-1E, Component 2006-1F and Component 2006-1G,
the “2006-1 Components”), and the Lender has agreed to the Initial Loan Increase
and to advance the amount of the Initial Loan Increase;

WHEREAS, the 2006-1 Components constitute Components as defined in the Loan
Agreement;

WHEREAS, the Initial Borrower, the Additional Borrowers and the Lender have
agreed to treat each Component as a separate loan for U.S. federal income tax
purposes;

WHEREAS, the Initial Borrower, the Additional Borrowers and Lender have agreed
to certain amendments to the Loan Agreement;

WHEREAS, the Initial Borrower, the Additional Borrowers and Lender intend these
recitals to be a material part of this Agreement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Initial Borrower and the Additional
Borrowers in accordance with its terms, for the uses and purposes herein set
forth, have been done and performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meaning ascribed to such term in the Loan Agreement. All words
and phrases defined in the Loan Agreement shall have the same meaning in this
Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2005-1 Notes” shall have the meaning ascribed to it in Section 3.01(b) hereof.

“2006-1 Components” shall have the meaning ascribed to it in the Recitals
hereto.

“2006-1 Notes” shall have the meaning ascribed to it in Section 3.01(b) hereof.

 

-2-



--------------------------------------------------------------------------------

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b) hereof.

“Applicable Premium” shall mean the amounts set forth in the table below
opposite the applicable Component of the Mortgage Loan:

 

Component

  

Applicable Premium

Component 2006-1A

   0.00%

Component 2006-1B

   0.15%

Component 2006-1C

   0.25%

Component 2006-1D

   0.50%

Component 2006-1E

   0.65%

Component 2006-1F

   1.00%

Component 2006-1G

   1.50%

Component 2006-1H

   2.00%

Component 2006-1J

   2.00%

“Certificates” means the Series 2006-1 certificates issued by the SBA CMBS Trust
pursuant to the Trust Agreement corresponding to the 2006-1 Components.

“Component 2006-1A” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1B” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1C” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1D” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1E” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1F” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1G” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1H” shall have the meaning ascribed to it in the Recitals
hereto.

“Component 2006-1J” shall have the meaning ascribed to it in the Recitals
hereto.

 

-3-



--------------------------------------------------------------------------------

“Component Rate” means, for any Component, the rate per annum set forth in the
appropriate column corresponding to such Component in Section 2.01(a)(i) hereof.

“Date of Issuance” shall mean, with respect to each 2006-1 Component,
November 6, 2006.

“Initial Increase Reserve Account” shall have the meaning ascribed to it in
Section 2.01(a)(v) hereof.

“Initial Purchasers” shall mean Deutsche Bank Securities Inc., J.P. Morgan
Securities Inc. and Lehman Brothers Inc.

“Maturity Date” shall have the meaning ascribed to it, with respect to the
2006-1 Components, in Section 2.01(a)(iii) hereof, and with respect to the
2006-1 Notes, in Section 3.01(b) hereof.

“Mortgage File” shall have the meaning ascribed to it in the Trust Agreement.

“Note 2006-1A” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1B” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1C” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1D” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1E” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1F” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1G” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Note 2006-1H” shall have the meaning ascribed to it Section 3.01(b) hereof.

“Offering Memorandum” shall mean the Offering Memorandum dated October 30, 2006,
relating to the offering and sale of the Certificates.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Purchase Agreement” shall mean the Purchase Agreement, dated October 30, 2006,
relating to the purchase by the Initial Purchasers of the Certificates.

“Related Party” shall have the meaning ascribed to it in Section 4.05(a)(i)
hereof.

“Swap Rate” shall have the meaning ascribed to it in Section 2.01(a)(iv) hereof.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

 

-4-



--------------------------------------------------------------------------------

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2006-1 Components shall conflict with or be inconsistent with any term or
provision contained in the Loan Agreement, the terms and provisions of this Loan
Agreement Supplement shall govern.

ARTICLE II

2006-1 COMPONENT DETAILS

Section 2.01 2006-1 Component Details. (a) The 2006-1 Components authenticated
and delivered under this Loan Agreement Supplement shall consist of nine
(9) separate Components, each having:

(i) the designation, Component Principal Balance and Component Rate set forth
below.

 

Component

   Initial Component Principal
Balance    Component Rate  

2006-1A

   $ 439,420,000    5.314 %

2006-1B

   $ 106,680,000    5.451 %

2006-1C

   $ 106,680,000    5.559 %

2006-1D

   $ 106,680,000    5.852 %

2006-1E

   $ 36,540,000    6.174 %

2006-1F

   $ 81,000,000    6.709 %

2006-1G

   $ 121,000,000    6.904 %

2006-1H

   $ 81,000,000    7.389 %

2006-1J

   $ 71,000,000    7.825 %

(ii) Post-ARD Additional Interest Rate determined by the Servicer to be the
greater of (i) 5% and (ii) the amount, if any, by which the sum of the following
exceeds the Component Rate for such Component: (x) the yield to maturity
(adjusted to a “mortgage equivalent basis” pursuant to the standards and
practices of the Securities Industry Association) on such Anticipated Repayment
Date of the United States Treasury Security having a term closest to ten
(10) years plus (y) the “Spread” set forth below in the appropriate row
corresponding to such Component plus (z) five percent (5%):

 

-5-



--------------------------------------------------------------------------------

Component

  

Spread

2006-1A

   0.27%

2006-1B

   0.41%

2006-1C

   0.52%

2006-1D

   0.82%

2006-1E

   1.15%

2006-1F

   1.70%

2006-1G

   1.90%

2006-1H

   2.40%

2006-1J

   2.85%

(iii) a Maturity Date which is the Due Date occurring in November 2036 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such stated Maturity
Date, by acceleration, or otherwise.

(iv) Yield Maintenance, which for the 2006-1 Components shall be in an amount
equal to the excess, if any, of (x) the present value as of the date of
prepayment (by acceleration or otherwise) of all future installments of
principal and interest that the Borrowers would otherwise be required to pay on
the applicable Component (or portion thereof) on the related Due Date from the
date of such prepayment to and including the first Due Date that is nine months
prior to the Anticipated Repayment Date with respect to such Component absent
such prepayment, assuming the entire unpaid Principal Amount of such Component
is required to be paid on such Due Date, with such present value being
determined by the use of a discount rate equal to the sum of (a) if the period
between the Distribution Date relating to such prepayment and the Distribution
Date that occurs nine months prior to the Distribution Date related to the
Anticipated Repayment Date for such Component (the “Prepayment Premium Period”)
is two years or more, the mid-market swap rate appearing on page 19901 of the
Telerate service (or any successor service), adjusted for monthly compounding
(the “Swap Rate”) or, if the Prepayment Period is less than two years, the rate
derived from the Eurodollar Synthetic Forward Curve (the “EDSF Rate”) appearing
on Bloomberg page EDSF (or any successor service), corresponding to the
Prepayment Premium Period (which may be determined by interpolating linearly
between two Swap Rates, two EDSF rates or a Swap Rate and an EDSF Rate, as
applicable) plus (b) the Applicable Premium over (y) the Component Principal
Balance of such Component (or portion thereof) on the date of such prepayment.

(v) Interest shall accrue on the 2006-1 Components and the corresponding Notes
from the date hereof. An amount equal to interest for the period from the date
hereof until the Distribution Date in November, 2006 shall be deposited on the
date hereof in the Initial Increase Reserve Account and applied by the Lender to
the payment of such interest on the Due Date in December, 2006. No interest will
be payable on the 2006-1 Components on the Due Date in November, 2006.

 

-6-



--------------------------------------------------------------------------------

(b) There are no Scheduled Principal Payments in respect of any of the 2006-1
Components, and the Borrowers shall not be required to pay any principal on any
of the 2006-1 Components prior to the Due Date in November 2011 (such Payment
Date, the “Anticipated Repayment Date”), other than after the occurrence and
during the continuation of an Amortization Period or an Event of Default as
provided in the Loan Agreement or as otherwise required under the terms of the
Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Borrowers agree to the Initial Loan Increase, to be divided
into the Components described in Section 2.01.

(b) On the date hereof, each Borrower shall execute and deliver to the Trustee a
promissory note payable to the order of the Trustee, evidencing each Component,
including: a Note in the initial principal amount equal to $439,420,000 (“Note
2006-1A”), a Note in the initial principal amount equal to $106,680,000 (“Note
2006-1B”), a Note in the initial principal amount equal to $106,680,000 (“Note
2006-1C”), a Note in the initial principal amount equal to $106,680,000 (“Note
2006-1D”), a Note in the initial principal amount equal to $36,540,000 (“Note
2006-1E”), a Note in the initial principal amount equal to $81,000,000 (“Note
2006-1F”), a Note in the initial principal amount equal to $121,000,000 (“Note
2006-1G”), a Note in the initial principal amount equal to $81,000,000 (“Note
2006-1H”) and a Note in the initial principal amount equal to $71,000,000 (“Note
2006-1J”, along with Note 2006-1A, Note 2006-1B, Note 2006-1C, Note 2006-1D,
Note 2006-1E, Note 2006-1F, and Note 2006-1G, the “2006-1 Notes”). The 2006-1
Notes shall bear interest on the unpaid principal amount thereof at the
applicable Component Rates set forth in Section 2.1(a) hereof and have a
Maturity Date that is the Due Date occurring in November 2036. The Initial
Borrower and each Additional Borrower shall also, on the date hereof, execute
and deliver to the Trustee in exchange for the Note 2005-1A, Note 2005-1B, Note
2005-1C, Note 2005-1D and Note 2005-1E executed and delivered to the Trustee by
the Initial Borrower on the Closing Date (the “2005-1 Notes”) an amended and
restated Note 2005-1A, Note 2005-1B, Note 2005-1C, Note 2005-1D and Note
2005-1E, payable to the order of the Trustee, under which each Borrower agrees
to be jointly and severally liable for the payment of all amounts payable
thereunder.

(c) The Borrowers hereby represent and warrant to the Lender that each condition
of Section 3.2 of the Loan Agreement in respect of the Initial Loan Increase has
been satisfied, as of the date hereof.

(d) The parties hereto agree that the date hereof is an Allocated Loan Amount
Determination Date, pursuant to Section 11.8 of the Loan Agreement, the Servicer
has determined the Allocated Loan Amounts for each Site after giving effect to
the Addition of the Additional Borrower Sites, and the Initial Loan Increase, as
described herein, based on information provided to it by the Manager, and until
any subsequent Allocated Loan Amount Determination Date, such Allocated Loan
Amounts shall be as set forth on Exhibit A hereto.

 

-7-



--------------------------------------------------------------------------------

Section 3.02 Use of Proceeds. (a) The proceeds from the sale of the Certificates
shall be used to fund the Initial Mortgage Loan Increase and the proceeds of the
Initial Mortgage Loan Increase shall be used to (i) pay all recording fees and
taxes, title insurance premiums, the reasonable out of pocket costs and expenses
incurred by Lender, including reasonable legal fees and expenses of counsel to
Lender, and other costs and expenses approved by Lender (which approval will not
be unreasonably withheld or delayed) related to the Components; (ii) fund the
reserve deposits described in Section 3.03 hereof; (iii) pay all fees and
expenses incurred by the Initial Borrower and the Additional Borrowers; and (iv)
to make a cash distribution to each Borrower.

Section 3.03 Funding of Reserves. (a) Pursuant to Section 6.3 of the Loan
Agreement, on the date hereof, the Borrowers shall deposit with Central Account
Bank $3,330,019 for deposit in the Impositions and Insurance Reserve as required
in connection with the Addition of the Additional Borrower Sites hereunder, and
has delivered to Lender an Officer’s Certificate setting forth in reasonable
detail the calculation of the forgoing.

(b) Pursuant to Section 6.2 of the Loan Agreement, on the date hereof, the
Borrowers shall deposit with Central Account Bank $4,164,162 for deposit in the
Advance Rents Reserve Sub-Account in connection with the Addition of the
Additional Borrower Sites hereunder.

(c) The Lender shall designate a Sub-Account of the Central Account to be the
“Initial Loan Increase Reserve Account”. On the date hereof, the Borrowers shall
deposit an amount equal to the amount of interest that will accrue on the 2006-1
Components from the date hereof to but excluding the Distribution Date in
November 2006 (such amount, “Initial Loan Increase Reserve”). The Initial Loan
Increase Reserve shall be a Reserve under the Loan Agreement, and shall be
applied by the Lender on the Due Date in December 2006 to the payment of such
interest.

(d) The deposits into the Reserves described in clauses (a), (b) and (c) above
shall occur by deduction from the amount of the Initial Loan Increase disbursed
to the Borrowers pursuant to Section 3.02 hereof on the date hereof.
Notwithstanding such deductions, the Initial Loan Increase contemplated hereby
shall be deemed for all purposes to be fully disbursed.

ARTICLE IV

ADDITION OF ADDITIONAL BORROWERS

Section 4.01 Election. (a) Pursuant to Section 2.3 of the Loan Agreement, the
Initial Borrower elects to cause each Additional Borrower to assume and become
jointly and severally liable under the Notes, the Loan Agreement and the other
Loan Documents, and each Additional Borrower hereby covenants and agrees upon
the execution and delivery of this Loan Agreement Supplement by such Additional
Borrower:

(i) such Additional Borrower shall be a Borrower jointly and severally liable
under the Loan Agreement and each of the other Loan Documents, and shall be
entitled to all of the respective rights and privileges, and subject to all of
the respective duties and obligations of a Borrower thereunder,

 

-8-



--------------------------------------------------------------------------------

(ii) such Additional Borrower shall perform in accordance with their terms all
of the obligations which by the terms of the Loan Agreement and the other Loan
Documents are required to be performed by it as a Borrower and shall be bound by
all of the provisions of the Loan Agreement and the other Loan Documents as if
it had been an original party to such agreements,

(b) On the date hereof, each Additional Borrower shall assume and become jointly
and severally obligated under the 2005-1 Notes in accordance with
Section 3.01(b) hereof and shall enter into the following other Loan Documents:

(i) Joinder to the Cash Management Agreement, dated as of November 6, 2006,
among the Borrowers, the Servicer, the Manager and the Trustee;

(ii) the Deeds of Trust;

(iii) Joinder to the Environmental Indemnity, dated as of November 6, 2006, from
the Borrowers in favor of the Trustee;

(iv) Joinder and Amendment to the Management Agreement, dated as of November 6,
2006, among the Borrower, the Parent and the Manager;

(v) Joinder to the Assignment and Subordination of the Management Agreement,
dated as of November 6, 2006, executed by the Borrowers and the Manager;

(vi) Contribution and Subrogation Agreement, dated as of November 6, 2006, among
the Borrowers;

(vii) Joinder to the Advance and Reimbursement Agreement, dated as of
November 6, 2006, among the Borrowers, the Servicer and the Trustee;

(viii) Deposit Account Control Agreement, dated as of November 6, 2006, among
PR, the Servicer, the Trustee and Wachovia Bank, N.A.;

(ix) Deposit Account Control Agreement, dated as of November 6, 2006, among
Sites, the Servicer, the Trustee and Wachovia Bank, N.A.;

(x) Deposit Account Control Agreement, dated as of November 6, 2006, among USVI,
the Servicer, the Trustee and Wachovia Bank, N.A.;

(xi) Deposit Account Control Agreement, dated as of November 6, 2006, among
Structures, the Servicer, the Trustee and Wachovia Bank, N.A.; and

(xii) the Financing Statements.

 

-9-



--------------------------------------------------------------------------------

(c) Each Additional Borrower hereby pledges, assigns and grants to Lender a
security interest in and to all of such Additional Borrower’s fixtures and
personal property including, but not limited to all, (i) equipment in all forms,
now or hereafter existing, all parts thereof and all accessions thereto,
including but not limited to machinery, towers, satellite receivers, antennas,
headend electronics, furniture, motor vehicles, aircraft and rolling stock,
(ii) such Additional Borrower’s fixtures now existing and or hereafter acquired,
all substitutes and replacements therefore, all accessions and attachments
thereto, and all tools, parts and equipment now or hereafter added to or used in
connection with the fixtures on or above all Sites and all other real property
now owned or hereafter acquired by such Additional Borrower and all substitutes
and replacements for, accessions, attachments and other additions to, tools,
parts and equipment used in connection with, and all proceeds, products, and
increases of, any and all of the foregoing Collateral (including, without
limitation, proceeds which constitute property of the types described herein),
(iii) accounts now or hereafter existing, (iv) inventory now or hereafter
existing, (v) general intangibles (other than Site Management Agreements) now or
hereafter existing, (vi) investment property now or hereafter existing,
(vii) deposit accounts now or hereafter existing, (viii) chattel paper now or
hereafter existing, (ix) instruments now owned or hereafter existing, (x) Site
Management Agreements now or hereafter existing (including all rights to payment
thereunder, but excluding any other rights that cannot be assigned without third
party consent under such Site Management Agreements), and (xi) the equity
interests of any subsidiary of such Additional Borrower now owned or hereafter
existing and the proceeds of the foregoing, as security for the payment and
performance of all of the Obligations.

(d) Each Additional Borrower hereby represents and warrants that it has
satisfied (i) all of the provisions of Section 11.7(A) with respect to each of
its Additional Borrower Sites that is to be a Mortgaged Site and has delivered
an Officer’s Certificate dated the date hereof to that effect to the Servicer
and (ii) all of the provisions of Section 11.7(B) with respect to each of its
Additional Borrower Sites that is to be an Other Pledged Site and has delivered
an Officer’s Certificate dated the date hereof to that effect to the Servicer.

Section 4.02 Further Assurances. (a) Each of the Initial Borrower and the
Additional Borrowers hereby agree that they will deliver to and deposit with, or
cause to be delivered to and deposited with, the Servicer such documents and
agreements as reasonably requested to evidence the Addition of the Additional
Borrower Sites of the Additional Borrowers or as are required to be delivered by
the Borrowers pursuant to Section 2.01 of the Trust Agreement in connection with
such Addition, this Initial Loan Increase, or the addition of the Additional
Borrowers, including, without limitation (i) the documents with respect to the
Initial Loan Increase or addition of the Additional Borrowers required for the
Mortgage File pursuant to Section 2.01(e) and (ii) originals or copies of all
other documents, certificates and opinions in the possession or under the
control of the Borrowers with respect to the Initial Loan Increase or addition
of the Additional Borrowers and that are necessary for the ongoing servicing and
administration of the Loan (or, if any of the foregoing items are not in the
actual possession of the Borrowers, as soon as reasonably practical, but in any
event within 90 days after the date of the Addition)

Section 4.03 Joinder. All references to Borrower or Borrowers contained in the
Loan Agreement and the Loan Documents are hereby deemed, for all purposes to
refer to and include each of the Additional Borrowers as a Borrower.

 

-10-



--------------------------------------------------------------------------------

Section 4.04 Representations and Warranties. (a) Each Borrower hereby represents
and warrants to the Lender that, as to itself and its Additional Borrower Sites,
each of the representations and warranties set forth in Article IV of the Loan
Agreement, other than Section 4.30, is true as of the date hereof.

(b) Each Borrower hereby represents and warrants to the Lender that, as to
itself, each of the representations and warranties set forth in Section 9.1 of
the Loan Agreement, is true as of the date hereof.

(c) The Initial Borrower and the Additional Borrowers hereby represent and
warrant to the Lender that each condition of Section 2.3 of the Loan Agreement
has been satisfied, as of the date hereof.

(d) The Initial Borrower and the Additional Borrowers hereby represent and
warrant to the Lender, with respect to the Sites generally, including the
Additional Borrower Sites:

(i) With respect to Sites generating at least 70% of the Annualized Run Rate Net
Cash Flow of all Sites as of October 1, 2006, the Sites are Owned Sites or
Ground Lease Sites where the Ground Lease (or the applicable Estoppel) requires
that, if there shall be a monetary default by the Borrower under the Ground
Lease, Ground Lessor shall accept the cure thereof by Lender within fifteen
(15) days after the expiration of any grace period provided to Borrower under
the Lease to cure such default prior to terminating the Ground Lease. If there
shall be a non-monetary default by the Borrower under the Ground Lease, Ground
Lessor shall accept the cure thereof by Lender within thirty (30) days after the
expiration of any grace period provided to Borrower under the Ground Lease to
cure such default prior to terminating the Ground Lease.

(ii) At least 70% of the Annualized Run Rate Net Cash Flow of all Sites as of
October 1, 2006 is represented by the Owned Sites plus Ground Lease Sites which
have a term (including all available extensions) that extends not less than ten
(10) years beyond the Maturity Date of the Components with the numerical
designation 2006-1.

(iii) At least 70% of the Annualized Run Rate Net Cash Flow of all Sites as of
October 1, 2006 is represented by the Owned Sites plus Ground Lease Sites where
the Ground Lease (or the applicable Estoppel) requires the Lender to have the
right to exercise any rights of the Borrower under the Ground Lease, including
the right to exercise any renewal option(s) or purchase options(s), and such
Ground Leases may not be amended in any respect which would be reasonably likely
to have a material adverse effect on Lender’s interest therein or surrendered,
terminated, or cancelled, in each case, without the prior written consent of
Lender.

(iv) With respect to Sites generating at least 70% or more of the Annualized Run
Rate Net Cash Flow of all Sites as of October 1, 2006, the Sites are Owned Sites
or Ground Lease Sites where the Ground Lease (or the applicable Estoppel)
requires that, if such Ground Lease is terminated as result of a Borrower
default under such Ground Lease or is rejected in any bankruptcy proceeding,
Ground Lessor will be obligated to enter into a new lease with Lender or its
designee on the same terms

 

-11-



--------------------------------------------------------------------------------

as the Ground Lease within fifteen (15) days of Lender’s request made within
thirty (30) days of notice of such termination or rejection, provided Lender
pays all past due amounts under the Ground Lease. The foregoing is not
applicable to normal expirations of the Ground Lease term.

(v) The requirements of Sections 11.5(K) and 11.6(L) of the Loan Agreement are
satisfied such that Rating Agency Confirmation is not required under such
sections.

Section 4.05 Additional Representations, Warranties and Covenants of the
Borrowers

(a) Each of the Initial Borrower and the Additional Borrowers hereby represents,
warrants, and covenants to the Lender that, as to itself, from the date of such
entity’s formation, and until such time as all Obligations are paid in full,
that the Initial Borrower or Additional Borrower:

(i) except for capital contributions and distributions properly reflected on the
books and records of such entity, has not entered and shall not enter into any
contract or agreement with any of its Affiliates, constituents, or owners, or
any guarantors of any of its obligations or any Affiliate of any of the
foregoing (individually, a “Related Party” and collectively, the “Related
Parties”), except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s-length transaction with an
unrelated party;

(ii) has paid and shall pay all of its debts and liabilities from its own
assets, except as contemplated by the Loan Documents from the date hereof with
respect to the Borrower Parties;

(iii) has done and shall do or caused to be done and shall cause to be done all
things necessary to observe all organizational formalities applicable to it and
to preserve its existence;

(iv) has maintained and shall maintain all of its books, records, financial
statements and since the date of incorporation or formation, as the case may be,
its bank accounts separate from those of any other Person;

(v) has been and shall be, and at all times has held and shall hold itself out
to the public as, a legal entity separate and distinct from any other Person
(including any Affiliate or other Related Party);

(vi) has corrected and shall correct any known misunderstanding regarding its
status as a separate entity;

(vii) has conducted and shall conduct all of its business and has held and shall
hold all of its assets in its own name;

 

-12-



--------------------------------------------------------------------------------

(viii) has not identified and shall not identify itself or any of its affiliates
as a division or part of the other;

(ix) has maintained and utilized and shall maintain and utilize separate
stationery, invoices and checks bearing its own name;

(x) has not commingled and shall not commingle its funds or other assets with
those of any other Person, except as contemplated by the Loan Documents from the
date hereof with respect to the Borrower Parties, and has held all of its funds
or other assets in its own name other than any improper deposits by third
parties which have been promptly corrected;

(xi) has not guaranteed or become obligated for the debts of any other Person
with respect to debts that are still outstanding or, in the case of the
Additional Borrowers, will not be discharged as a result of the closing of the
Initial Loan Increase, other than the Loan and shall not guaranty or become
obligated for the debts of any other Person, except as contemplated by the Loan
Documents from the date hereof with respect to the Borrower Parties;

(xii) has not held itself out as being responsible for the debts or material
obligations of any other Person with respect to debts or obligations that are
still outstanding or will not be discharged as a result of the Initial Loan
Increase other than the Loan and shall not hold itself out as being responsible
for the debts or material obligations of any other Person, except as
contemplated by the Loan Documents from the date hereof with respect to the
Borrower Parties;

(xiii) has allocated and shall allocate fairly and reasonably any overhead
expenses that have been shared with an Affiliate, including paying for office
space and services performed by any employee of an Affiliate or Related Party;

(xiv) has not pledged its assets to secure the obligations of any other Person
with respect to obligations that are still outstanding or will not be discharged
as a result of the Initial Loan Increase other than the Loan and shall not
pledge its assets to secure the obligations of any other Person, except as
contemplated by the Loan Documents from the date hereof with respect to the
Borrower Parties;

(xv) has maintained and shall maintain adequate capital in light of its
contemplated business operations;

(xvi) has not incurred any indebtedness that is still outstanding and shall not
incur any indebtedness other than indebtedness that is permitted under the Loan
Documents; and

(xvii) has not had any of its obligations guaranteed by an affiliate, except for
guarantees that have been either released or discharged (or that will be
discharged as a result of the Initial Loan Increase) or guarantees that are
expressly contemplated by the Loan Documents.

 

-13-



--------------------------------------------------------------------------------

Section 4.06 Amendments to the Loan Agreement Schedules.

(a) The parties hereto agree that Schedule 1 of the Loan Agreement is hereby
amended and restated in its entirety by Schedule 1 hereto.

(b) The parties hereto agree that Schedule 4 of the Loan Agreement is hereby
amended and restated in its entirety by Schedule 4 hereto.

(c) The parties hereto agree that Schedule 4.1(C) of the Loan Agreement is
hereby amended and restated in its entirety by Schedule 4.1(C) hereto.

(d) The parties hereto agree that Schedule 4.19 of the Loan Agreement is hereby
amended and restated in its entirety by Schedule 4.19 hereto.

(e) The parties hereto agree that Schedules 4.25 and 4.26 of the Loan Agreement
are hereby amended and restated in their entirety by Schedules 4.25 and 4.26,
respectively, hereto.

ARTICLE V

SUBSTITUTION OF SITES

Section 5.01 Substitution of Sites.

(a) Pursuant to Section 11.5 of the Loan Agreement, the Borrowers hereby elect a
Substitution of the Substituted Sites designated on Exhibit C-1 hereto with the
Replacement Sites designated thereon.

(b) The Borrowers hereby represent and warrant to the Lender that each condition
of Section 11.5 of the Loan Agreement in respect of the Substitution of the
Replacement Sites for the Substituted Sites has been satisfied, other than
clause (M) thereof, as of the date hereof.

(c) Pursuant to Section 11.6 of the Loan Agreement, the Borrowers hereby elect
an Other Pledged Site Substitution of the Substituted Other Pledged Sites
designated on Exhibit D-1 hereto with the Replacement Other Pledged Sites
designated thereon.

(d) The Borrowers hereby represent and warrant to the Lender that each condition
of Section 11.6 of the Loan Agreement in respect of the Other Pledged Site
Substitution of the Replacement Other Pledged Sites for the Substituted Other
Pledged Sites has been satisfied, other than clause (K) thereof, as of the date
hereof.

(e) The Lender hereby accepts the Substitutions described in the foregoing and
waives compliance with Section 11.5(M) and Section 11.6(K) of the Loan
Agreement.

(f) The parties hereto agree that the date hereof is an Allocated Loan Amount
Determination Date, pursuant to Section 11.8 of the Loan Agreement, the Servicer
has determined the Allocated Loan Amounts for each Site after giving effect to
the Addition of the

 

-14-



--------------------------------------------------------------------------------

Additional Borrower Sites, and the Initial Loan Increase, as described herein,
based on information provided by the Manager, and until any subsequent Allocated
Loan Amount Determination Date, such Allocated Loan Amounts shall be as set
forth on Exhibit A hereto.

Section 5.02 A mendment of Exhibits. (i) The parties hereto agree that
Exhibits C and D of the Loan Agreement are hereby amended and restated in their
entirety by Exhibits C and D hereto.

ARTICLE VI

AMENDMENT OF THE LOAN AGREEMENT

Section 6.01 Indebtedness. The parties hereto agree that Section 5.14(B) of the
Loan Agreement is hereby amended and restated such that the amount $5,000,000 in
clause (ii) thereof shall be replaced by the amount $10,000,000, and the amount
$10,000,000 in clause (b) to the proviso to such Section 5.14(B) shall be
replaced by the amount $20,000,000.

Section 6.02 Monthly Reporting. (a) The parties hereto agree that
Section 5.1(A)(iv) of the Loan Agreement is hereby amended and restated such
that the parenthetical “(which shall include budgeted and, commencing with the
first full calendar month following the one year anniversary of the Closing
Date, last year results for the same year-to-date period)” shall be amended to
read “(which shall include budgeted and, commencing with (x) the first full
calendar month following the one year anniversary of the Closing Date, or,
(y) with respect to any Additional Site or Additional Borrower Site, the first
full calendar month following the one year anniversary of the Addition of such
Site, last year results for the same year-to-date period)”.

Section 6.03 Definitions.

(a) The parties hereto agree that the definition of “Annualized Run Rate Net
Cash Flow” in Section 1.01 of the Loan Agreement is hereby amended such that the
phrase “ten percent 10% of the” in clause (iii) thereof shall be replaced with
the words “the product of the Management Fee Rate and the”.

(b) The parties hereto agree that the following definition shall be inserted, in
alphabetical order, in Section 1.01 of the Loan Agreement:

“Management Fee Rate” means 7.5% so long as SBA Network Management, Inc., or an
affiliate thereof, is the Manager, and otherwise shall be such amount not to
exceed 10% that is agreed to by the successor manager.

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE INITIAL
BORROWER AND EACH OF THE

 

-15-



--------------------------------------------------------------------------------

ADDITIONAL BORROWERS IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK
STATE COURT OR UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN,
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR IN RELATION TO THIS LOAN AGREEMENT SUPPLEMENT.

Section 7.02 Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 7.03 Counterparts. This Loan Agreement Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument.

ARTICLE VIII

APPLICABILITY OF LOAN AND SECURITY AGREEMENT

Section 8.01 Applicability. The provisions of the Loan and Security Agreement
are hereby ratified, approved and confirmed, as supplemented by this Loan
Agreement Supplement. The representations, warranties and covenants contained in
the Loan and Security Agreement (except as expressly modified herein) are hereby
reaffirmed with the same force and effect as if fully set forth herein and made
again as of the date hereof.

[SIGNATURE PAGE FOLLOWS]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Initial Borrower, each Additional Borrower and the
Servicer, on behalf of the Trustee, have caused this Loan Agreement Supplement
to be duly executed by their respective officers, thereunto duly authorized, all
as of the day and year first above written.

 

SBA PROPERTIES, INC.,

  as Initial Borrower

By:

 

/s/ Thomas P. Hunt

 

Name:

  Thomas P. Hunt

Title:

  Senior Vice President

SBA TOWERS, INC.,

  as Additional Borrower

By:

 

/s/ Thomas P. Hunt

 

Name:

  Thomas P. Hunt

Title:

  Senior Vice President

SBA PUERTO RICO, INC.,

  as Additional Borrower

By:

 

/s/ Thomas P. Hunt

 

Name:

  Thomas P. Hunt

Title

  Senior Vice President

SBA SITES, INC.,

  as Additional Borrower

By:

 

/s/ Thomas P. Hunt

 

Name:

  Thomas P. Hunt

Title

  Senior Vice President



--------------------------------------------------------------------------------

SBA TOWERS USVI, INC.,   as Additional Borrower

By:

 

/s/ Thomas P. Hunt

 

Name:

  Thomas P. Hunt

Title

  Senior Vice President SBA STRUCTURES, INC.,   as Additional Borrower

By:

 

/s/ Thomas P. Hunt

 

Name:

  Thomas P. Hunt

Title

  Senior Vice President MIDLAND LOAN SERVICES, INC.,   as Servicer, on behalf of
LaSalle Bank National Association, as Trustee

By:

 

/s/ Lawrence D. Ashley

 

Name:

  Lawrence D. Ashley

Title:

  Senior Vice President